Martin, J.
delivered the opinion of the court. Morris and others, creditors of the insolvents, obtained a rule on the syndic, that he produce his account or shew cause to the contrary. The cause appearing insufficient, the rule was made absolute-whereupon the syndic’s counsel took a bill of exceptions to the opinion of the court, and appealed.
The appellee’s counsel urges that the decision appealed from, is not a final judgment, and works no irreparable injury to the syndic.
Watts & Lobdell for the plaintiffs, Pierce for the defendants.
The order to produce the account, is certainly nothing but a preparatory step towards a final judgment. We cannot see what injuiry (which the final judgment cannot redress,) may result from it. The appeal was certainly premature.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.